Citation Nr: 1730900	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-18 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, variously claimed as menstrual cramps and dysmenorrhea.

2.  Entitlement to a higher initial rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling from March 21, 2007 to July 16, 2014, as 40 percent disabling from July 17, 2014 to January 7, 2015, and as 60 percent disabling from January 8, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1969 to December 1970.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that declined to reopen the Veteran's previously denied claim for service connection for menstrual cramps and denied service connection for diabetes mellitus, type II, and hypertension.

In February 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted by videoconference.  A transcript of the hearing is of record.

In a March 2013 decision, the Board reopened the Veteran's claim for service connection for a gynecological disorder and remanded her case to the Agency of Original Jurisdiction (AOJ) for further development.

A September 2013 rating decision granted service connection for diabetes mellitus, type II, that was assigned an initial 20 percent rating from March 21, 2007.  This action represented a full grant of the benefits sought as to the Veteran's service connection claim.

In April 2014, the Board remanded the Veteran's service connection claims to the AOJ for additional development and her claim for a higher initial rating for diabetes mellitus, type II, for issuance of a statement of the case (SOC).  The SOC was issued in April 2014 and the Veteran perfected her appeal in May 2014 (4/29/14 VBMS State of the Case (SOC); 5/15/14 VBMS VA 9 Appeal to Board of Appeals).  The increased rating claim was certified to the Board (7/14/16 VA 8 Certification of Appeal).

An August 2014 rating decision granted service connection for hypertension, which represents a full grant of the benefits sought as to the Veteran's service connection claim.  That RO decision also granted a 40 percent rating for diabetes mellitus, type II, from July 17, 2014.

A May 2016 rating decision granted a 60 percent rating for diabetes mellitus, type II, from January 8, 2015.

(A January 2017 rating decision granted a 100 percent rating for posttraumatic stress disorder (PTSD) and special monthly compensation at the housebound rate from October 26, 2015.)  


FINDINGS OF FACT

1.  The weight of the probative medical and lay evidence does not establish that a gynecological disorder, currently diagnosed as menopause and post-menopausal bleeding, is the result of a disease or injury in active service.

2.  From the initial grant of service connection on March 21, 2007 to December 13, 2012, the weight of the probative medical and lay evidence demonstrates that the Veteran's diabetes mellitus type II required a need for daily oral hypoglycemic and insulin medication and a restricted diet, without a need to restrict activities.

3.  Resolving all doubt in the Veteran's favor, from December 14, 2012, the probative medical and lay evidence demonstrates that her diabetes mellitus type II requires a need to take daily oral hypoglycemic and insulin medication, observe a restricted diet, and to restrict activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; but without episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated at any time since December 14, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gynecological disorder, variously claimed as menstrual cramps and dysmenorrhea, have not been met.  38 U.S.C.A. § 1110 (West 2014): 38 C.F.R. § 3.303 (2016).

2.  From March 21, 2007 to December 13, 2012, the schedular criteria for an initial rating higher than 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  From December 14, 2012, the schedular criteria for a rating of 60 percent, but not higher, for diabetes mellitus, type II, have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a letter dated in May 2007, the AOJ notified the Veteran of information and evidence necessary to substantiate her claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's increased rating appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.§ 3.159(c).  Her service treatment records were obtained.  The AOJ concluded that records of the Veteran's 1971 treatment for a pregnancy at Maxwell Air Force Base were unavailable (9/11/13 VBMS VA Memo; 6/18/13 VBMS VA 21-3101 Request For Information; 9/10/12 VBMS VA Memo; 10/9/09 VBMS Third Party Correspondence).  The Board agrees with this finding.  All reasonably identified and available VA and non-VA medical records have been secured.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103 (c) (2) (2013) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing, the issues were identified, including the evidence needed to substantiate the appeals.  There was a discussion of possible evidence that could substantiate the claims and testimony lead to the remand to obtain identified evidence and examinations.  The Bryant duties were thereby met.

VA medical opinions were obtained regarding the claimed gynecological disorder and diabetes mellitus, type II, and the examination reports are in the claims file.  

The purpose of the Board's April 2014 remand was to obtain a clarifying medical opinion regarding the Veteran's claim for service connection for a gynecological disorder and obtain VA medical records regarding her treatment since June 2013.  There has been substantial compliance with this remand, as a VA medical opinion was obtained in July 2014 and VA medical records dated to October 2016 were obtained.  VA examinations were performed in July 2014 and January 2015 regarding diabetes mellitus and those examination reports are of record.

The July 2014 VA medical opinion regarding the Veteran's claimed gynecological disorder is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, provided clinical findings and diagnoses, and offered etiological opinions with rationale from which the Board can reach a fair determination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The July 2014 opinion cured the deficiencies in the earlier opinion; hence, the Board insured that its remand instructions were complied with.

The August 2013, July 2014, and January 2015 VA examination reports regarding diabetes mellitus are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.

There is no indication that the Veteran's claimed diabetes mellitus disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination as to this claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that mere passage of time not a basis for requiring of new examination).

For the foregoing reasons, the Board finds the duties to notify and assist have been met. 

II. Facts and Analysis

A. Service Connection

Contentions

The Veteran contends that she has a gynecological disorder, including menstrual cramps and dysmenorrhea, that is related to her active military service.  Her cramps kept her from performing duties during active duty (9/26/12 VBMS VA 9 Appeal to Board of Appeals).  She started to experience problems when she entered service and had monthly cramps in service for which she went on sick call and took prescribed medication (3/5/13 VVA Hearing Testimony, pps. 3, 12).  Her post service breakthrough bleeding stopped after a December 2010 procedure.  Id. at 9.

Legal Criteria

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service. 

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101, that do not include menstrual cramps, dysmenorrhea, menopause, and post-menopausal bleeding.

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

When no preexisting condition is noted upon examination for entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 C.F.R. § 3.304.  Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304 (b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  Id.; see also VAOPGCPREC 3-2003.

The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245-6 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).

"[T]emporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, not just the symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.") 

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or abdominal cramps, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of gynecological pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

The medical evidence of record demonstrates that, when examined in 1969 prior to enlistment, the Veteran gave a history of menstrual pain prior to entering service and, in her post-service written and oral statements, variously appears to contend that her menstrual pain worsened in service. However, the medical evidence demonstrates that, on a Report of Medical History completed in October 1969 when the Veteran was examined for enlistment, she checked yes to having painful menstruation and the examiner noted she "has [occasional] dysmenorrhea... [and h]as not missed any work or school", although when examined for enlistment into active service at that time, a gynecological abnormality was not noted and the Veteran was found qualified for active service (4/28/15 VBMS STR Medical, pps. 11, 27-28).  Thus, the presumption of soundness attaches as to any alleged gynecological disorder when she entered active service.  38 U.S.C.A. § 1111; see Paulson; Smith; Crowe, supra.  Indeed, there is no clear and unmistakable evidence of a preexisting disorder. 

Even assuming, arguendo, that the evidence in this case established that the Veteran experienced a gynecological disorder (menstrual pain or dysmenorrhea) prior to entering service, as alluded to in the 1969 medical history, her claim would still fail.   The reasons for this is that under the Wagner precedent and General Counsel opinion, above, the question that the Board would have to then consider would be whether there was aggravation during service.  As noted above, the pertinent regulations provide that, in order to establish service connection by way of aggravation, it must first be shown that there was a permanent increase in severity of the condition during service.  Such is not shown in the probative medical evidence.

The service treatment records show the Veteran complained of menstrual cramps in March, August, and September 1970 (4/28/15 VBMS STR Medical, page 33).  The March 1970 clinical entry includes her report of a long history of menstrual cramps that lasted two to three days.  In December 1970, the Veteran was separated from service due to pregnancy (4/28/15 VBMS STR Medical, pps. 20, 22-23).  

The post service evidence includes statements from the Veteran's supervisor in service, B.W., a service comrade, G.F., and L.J., who noted her monthly illness and that she was constantly on sick call and took prescribed medication (3/9/10 VBMS VA 21-4138 Statements in Support of Claim; 2/13/10 VBMS VA 21-4138 Statement in Support of Claim; 7/12/07 VBMS VA 21-4138 Statement in Support of Claim).

The post service medical evidence demonstrates that, in August 1997, the Veteran underwent a fractional dilation and curettage (D&C) due to heavy bleeding, clots, and cramps, and a two-year history of menorrhagia and dysmenorrhea was noted (9/9/08 VBMS Medical Treatment Record Non Government Facility, page 3; 2/10/00 VBMS Medical Treatment Record Non Government Facility, pps. 2-9, 12).  The Veteran was noted to be perimenopausal in August 1997 (2/10/00 VBMS Medical Treatment Record Non Government Facility, pps. 9-11).  

Between 1998 and 2002, the Veteran was frequently away from work several days a week due to medical complications related to severe menstrual cramps, according to a March 2010 statement from her supervisor (3/9/10 VBMS VA 21-4138 Statement in Support of Claim).  The Veteran was treated for cramps and dysmenorrhea in July and October 2000, respectively (9/9/08 VBMS Medical Treatment Record Government Facility, pps. 1, 3). 

March 2006 and May 2007 private medical records indicate that the Veteran was perimenopausal (9/17/08 VBMS Medical Treatment Record Non Government Facility, page 6; 7/20/07 VBMS Medical Treatment Record Non Government Facility, page 9).

VA medical records show that, in December 2010, the Veteran underwent an endometrial biopsy and the impression was post-menopausal bleeding secondary to endometrial atrophy (6/18/13 VVA (1st set), pages 199, 205, 209).  

In March 2011, G.L., a registered nurse, noted the Veteran's "long standing history of repeated bouts of dysmenorrhea" and that the Veteran was treated for severe menstrual cramps, medically known as dysmenorrhea, from October 1969 to December 2010 (1/30/13 VBMS VA 21-4813 Statement in Support of Claim).

A routine gynecological examination and that the Veteran was in menopause were noted in December 2012 and December 2013 (8/14/14 VVA CAPRI, pages 53-4, 169).  

The August 2013 VA examiner noted symptoms related to a gynecological disorder that included intermittent and mild pain caused by dysmenorrhea, but then stated that, for her claimed condition of gynecological disorders, there was no diagnosis because there was no pathology to render a diagnosis.  No reasons were provided for this opinion.  

The July 2014 VA examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The Veteran gave a history of severe menstrual cramps at age 17, about six months prior to entering active service.  While in service, she experienced severe monthly cramps for which she went to sick call, was put into her quarters, and treated with Tylenol #3, that did not provide relief.  (This is corroborated by a statement from B.W., the Veteran's supervisor from 1970 to 1971.)  The Veteran left service after she became pregnant, during which she did not have cramps.  Severe cramps returned after her pregnancy.  The examiner noted the March 2006 private treatment record indicated no pelvic complaints, a normal examination, and a diagnosis of "perimenopausal." The examiner also noted that a July 2007 Baptist hospital discharge record contained a finding that the Veteran was post-menopausal and that, in 2010, she underwent the endometrial biopsy (EMB) that showed only endometrial atrophy with a diagnosis of post-menopausal bleeding due to endometrial atrophy.

The examiner concluded that the Veteran's only gynecological diagnoses from 2006 forward were menopause (onset in 2006 and noted as post-menopausal in 2007) and post-menopausal bleeding (2010).  Although the examiner found that the Veteran's dysmenorrhea existed prior to service, she concluded that it was not aggravated beyond its natural progression by an in-service event, injury or illness.  According to the physician-examiner, the Veteran gave a history of onset of dysmenorrhea prior to entering service in 1969.  Her dysmenorrhea was debilitating prior to service and remained debilitating in service, without aggravation beyond its natural course.  The examiner explained that the Veteran had severe disabling pelvic pain and cramping during menstrual cycles that interfered with her activity and caused her to miss events both before and during active service, "without evident clinically significant difference in her symptoms or condition."

The examiner stated that both menopause and the Veteran's post-menopausal bleeding occurred in her fifth decade of life, with the onset of menopause occurring in a natural time and course for menopause.  There was no relation between dysmenorrhea and menopause or postmenopausal bleeding.

Moreover, the VA examiner opined that it was less likely as not (less than a 50 percent probability or greater) that menopause and post-menopausal bleeding had their clinical onset in or were otherwise related to the Veteran's active service.  The examiner reiterated that both menopause and her post-menopausal bleeding occurred in her fifth decade of life, with the onset of menopause occurring in a natural time and course for menopause.  The examiner stated that there was no relationship between the natural onset of menopause and then the postmenopausal bleeding as a complication of the natural menopause with the Veteran's military service.  They occurred well after her military service.

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA examiner provided a valid medical analysis to the significant facts of this case in reaching his conclusions.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295. 

The Veteran believes that her claimed disability is related to active service, but she lacks the medical expertise needed to attribute her gynecological disability to active service as opposed to the other possible causes.  The VA examiner was well qualified to assess the causes of the gynecologic disability in the Veteran's system and provided extensive reasons for her opinions.

There is no competent and credible lay or medical opinion or evidence to refute the July 2014 VA examiner's opinion.  The preponderance of the evidence is, thus, against a finding that a gynecological disorder, including menstrual cramps and dysmenorrhea, is related to the Veteran's active service.  

In reaching this conclusion, the Board observes that the July 2014 VA examiner explicitly stated that the Veteran's only diagnosed gynecological disorders since 2006, one year prior to VA's receipt of her current service connection claim, were menopause and menopausal bleeding.

While earlier evidence suggested that the Veteran had current dysmenorrhea, the VA opinion is more probative because the physician-examiner had the opportunity to review the entire record, including all of the extensive diagnostic testing.  The examiner's opinion was more informed and she also provided more extensive reasoning for her conclusions.  Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The VA opinion clearly supports a finding that the earlier reports of dysmenorrhea during the appeal period were incorrect.

In sum, the weight of the objective and credible medical and lay evidence is against the claim for service connection for a gynecological disorder, variously claimed as menstrual cramps and dysmenorrhea.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

Contentions

The Veteran contends that a higher rating is warranted for her service-connected diabetes mellitus, type II, for which she wears an insulin pump and has a restricted diet and regulated activities with exercise limited to 15 to 30 minutes per day (5/15/14 VBMS VA 9 Appeal to Board of Appeals; 9/26/12 VA 9 Appeal to Board of Appeals).  She had depression due to diabetes and took medication for high blood pressure and high cholesterol.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016). 

The Veteran's statements describing the symptoms of her service-connected disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Rating Criteria

The Veteran's service-connected diabetes mellitus is currently evaluated under Diagnostic Code 7913.  Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent rating may be assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating may be assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  Id. 

Further, a 60 percent rating may be assigned for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id. 

A 100 percent evaluation may be assigned for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

NOTE (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Facts and Analysis

In order for a higher 40 percent rating to be warranted, the evidence would have to establish that the Veteran's service-connected diabetes mellitus requires insulin, restricted diet, and regulation of activities.  

The Board finds that, prior to December 14, 2012, and since the initial grant of service connection, the probative medical evidence shows that the Veteran received insulin and was told to restrict her diet.  The August 2013 VA examiner reported that the Veteran's diabetes required insulin and restricted diet, but not regulation of activities (8/8/13 VBMS Medical Treatment Record Government Facility, page 1).  

Moreover, the Veteran was informed that she should increase her daily activities, including exercise (12/5/12 VBMS Medical Treatment Record Government Facility, pages 8. 21; 10/6/09 VBMS Medical Treatment Record Government Facility, pages 13, 17; 11/19/12 VBMS Medical Treatment Record Government Facility, pages 192, 207).  There are no records contained in the claims file reviewed by the Board dating prior to December 14, 2012 that would suggest, insinuate, propose, or recommend, that the Veteran restrict, confine, curb, or inhibit her activities.  These same records further show that the Veteran's diabetes mellitus has not been well-controlled over the years (see e.g. 12/5/12 VBMS Medical Treatment Record Government Facility, page 21; 10/6/09 VBMS Medical Treatment Record Government Facility, pages 13,18-19; see also 12/23/99 VBMS Medical Treatment Record Government Facility, page 3), but the medical care providers have insinuated that the reason for the lack of control of the disorder has been her unwillingness to restrict or control her diet (see e.g.7/16/16 VVA CAPRI (1st set), page 12, noting frequent consumption of margaritas and sweets).  

Moreover, on multiple occasions, the Veteran was provided with educational material concerning the treatment and care of patients with diabetes mellitus type II.  These same medical records disclose that the Veteran's medications were monitored and changed when deemed appropriate and she was given information and support on how to restrict her diet.  The Veteran was not, however, ever told to restrict her daily activities prior to December 14, 2014.

Prior to December 14, 2012, the VA examiner did not find that the appellant's overall disorder - that of diabetes mellitus, type II,- required anything more than medications and a restricted diet.  However, medical evidence is required to demonstrate that the Veteran's diabetes mellitus requires regulated activities.  Comacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (holding that in order for a claimant to be entitled to a 40 percent disability rating under Diagnostic Code 7913, the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities).  A review of the record indicates that any restriction of activities was self-imposed prior to December 14, 2012.

In summary, the weight of the probative medical and lay evidence is against a finding that, prior to December 14, 2012, the Veteran was hospitalized for treatment of her diabetes, that she experienced consistent and permanent weight loss due to her diabetes, or that her overall body strength was reduced as a result of this disability.  Moreover, she was not restricted from strenuous occupational and recreational activities and she was not hospitalized with ketoacidosis or a hypoglycemic reaction.  While, in February 2007, the Veteran came to a private hospital emergency room because of a high blood sugar reading, she reported that her doctor was out of town and advised her to go there.  She complained of a mild headache attributed to sinusitis, her glucose was checked, and she was discharged less than three hours later (7/19/07 VBMS Medical Treatment Record Non Government Facility, pps 1, 4, 6, 8, 9, 11, 16).  The hospital records do not suggest or imply treatment for ketoacidosis or a hypoglycemic reaction.  In October 2011, only rare mild hypoglycemic episodes that the Veteran treated appropriately were noted (11/19/12 VBMS Medical Treatment Record Government Facility, page 3).  

Nor does the evidence show that the Veteran saw her diabetic care provider at least twice a month.  Therefore, under the rating criteria for diabetes mellitus, symptoms and manifestations indicative of a more disabling condition such as to warrant a 40 percent rating prior to December 14, 2012 are not present.  38 C.F.R. § 4.119, Diagnostic Code 7913.

However, since December 14, 2012, and with resolution of the doubt in the Veteran's favor, the Board finds that the probative medical evidence supports a 60 percent rating for the Veteran's diabetes mellitus, type II.  This is so because on December 14, 2012, the Veteran was privately hospitalized for severe hypoglycemia (12/20/12 VBMS Medical Treatment Record Government Facility, pages 1, 4).  

A December 20, 2012 Diabetes Disability Benefits Questionnaire (DBQ) shows that a VA clinician checked "yes" as to whether the Veteran was required to regulate her activities to manage her diabetes mellitus (12/20/12 VBMS VA Examination).  The clinician explained that the Veteran was instructed to exercise to maintain glycemia control and also needed "to take precaution" when exercising to avoid hypoglycemia.  The clinician noted that the Veteran visited her diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month, and had no episodes of ketoacidosis requiring hospitalization over the past twelve months.

In a January 13, 2013 Diabetes DBQ, a private physician stated that the Veteran had one episode of ketoacidosis requiring hospitalization over the past twelve months and needed to "avoid strenuous" occupational and recreational activities that would cause low blood sugar (1/31/13 VBMS VA Examination).  The Veteran visited her diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice a month.  

In July 2013, no episodes of ketoacidosis and one episode of hypoglycemia requiring hospitalization in the past twelve months were reported (10/23/13 VBMS Medical Treatment Record Government Facility, page 2).

In June 2014, VA hospitalized Veteran for a syncopal episode, thought to be a hypoglycemic episode (as she had a similar prior episode) versus vasovagal versus blood pressure medication dosage (7/14/16 VVA (1st set), pages 90, 118, 121; 6/18/14 VBMS Medical Treatment Record Government Facility, pages 30, 138).  

In a February 2015 rating decision, the RO granted service connection for a depressive disorder, not otherwise specified (NOS), due to the Veteran's service-connected diabetes mellitus, type II, that was rated as 30 percent disabling from May 15, 2014.  Although, an August 2015 rating decision recharacterized the psychiatric disability as PTSD, and a July 2016 rating decision assigned a 50 percent rating for PTSD from January 21, 2016.  The January 2017 rating decision granted a 100 percent rating for the Veteran's psychiatric disability from October 26, 2015.  The Board finds that a higher rating for psychiatric disability as a complication of diabetes mellitus is not warranted by the evidence of record for the period prior to this total rating.

The Veteran's only other reported diabetic complication is non proliferative diabetic retinopathy noted in January 2013 (6/18/13 VVA CAPRI, pages 56-59; see also 1/23/15 VBMS C&P Exam (DMII), pps. 6, 14).  The January 2015 Eye Conditions DBQ diagnosed nuclear cataracts, but not diabetic retinopathy, although subsequent VA medical records in March and June 2015 and August 2016 do make such diagnosis (1/23/15 VBMS C&P Exam (Eye); 7/10/15 VBMS CAPRI, pps. 9, 48; 11/2/16 VVA CAPRI, page 19).  The records indicate that this eye complication would not be separately compensable.  See e.g., 38 C.F.R. §§ 4.78, 79, General Rating Formula for Diagnostic Codes 6000 through 6009 (2016).

The January 8, 2015 Diabetes Mellitus DBQ shows that the Veteran's diabetes mellitus, type II, required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider (1/23/15 VBMS C&P Exam).  This warrants a 60 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913.

To warrant a 100 percent rating, the Veteran's diabetes disability must demonstrate diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The medical evidence during the entire appeal period is negative for any loss of strength and the Veteran has been repeatedly encouraged to lose weight.  See e.g., December 2012 and January 2015 Diabetes Mellitus DBQs.  The January 2015 VA examiner noted that the Veteran gained 15 pounds since 2012 and "[s]ometimes loses weight but then regains" (1/23/15 VBMS C&P Exam (DMII), page 4).  No clinician has reported progressive loss of weight.  Nor is there evidence of at least three hospitalizations per year or weekly visits to a diabetic care provider, or evidence of complications that would be compensable if separately evaluated.  Thus, the criteria for a higher 100 percent rating are not met.  38 C.F.R. § 4.119, Diagnostic Code 7913.

In sum, the preponderance of the objective medical and lay evidence is against an initial rating higher than 20 percent for diabetes mellitus, type II, from March 21, 2007 to December 13, 2012.  Resolving all reasonable doubt in the Veteran's favor, a 60 percent rating, but no higher, is granted for diabetes mellitus, type II, from December 14, 2012.  The benefit of the doubt has been applied, as appropriate.  38 U.S.C.A. § 5107 (b).

The Board finds that at no time since the Veteran filed her most recent claim for service connection for diabetes mellitus, type II, has the disability on appeal been more disabling than as currently rated under the present decision of the Board.  Fenderson.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has been employed throughout the appeal period, and there is no evidence of unemployability (see e.g., 8/7/15 VBMS C&P Exam (PTSD), page 3; 7/14/16 VBMS C&P Exam (PTSD), page 3; 7/10/15 VBMS CAPRI, pps. 22, 24).  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






ORDER

Entitlement to service connection for a gynecological disorder, variously claimed as menstrual cramps and dysmenorrhea, is denied.

Entitlement to an initial rating higher than 20 percent for diabetes mellitus, type II, from March 21, 2007 to December 13, 2012, is denied.

Entitlement to a rating of 60 percent, but not higher, for diabetes mellitus, type II, from December 14, 2012, is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


